DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 15 and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 15, it recites that the vision sensor determines that an event has occurred based on a number of events occurring in a preset size pixel being greater than a threshold.  However, claim 12 from which claim 15 depends already states that event signals are generated when an event has occurred.  The claimed limitations of claim 15 are inherent with respect to claim 12 as any time an event is determined to have occurred it can be said that it has been determined that an event has occurred in the area in which the event occurred.
Regarding claim 19, it recites similar limitations to claim 15 and is therefore rejected for the same reasons as stated above (see claim 15).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, 8, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Movshovich (US 2020/0260022 A1) in view of Berner et al (US 2019/0289230 A1) hereinafter referenced as Berner.


Regarding claim 1, Movshovich discloses A vision sensor (100; fig. 1) comprising: 
a pixel array (112; fig. 1) comprising a plurality of pixels (112) disposed in a matrix form; 
an event detection circuit (Event sensors; [0036]) configured to detect whether an event has occurred in the plurality of pixels and generate event signals corresponding to pixels from among the plurality of pixels in which an event has occurred ([0036]; Event sensors output events when changes in brightness are detected); 
a map data processor (Processor 130 carrying out the methods 300 and 500; fig. 5) configured to generate a timestamp map based on the event signals (fig. 4; Events are binned over a time period to generate an event frame which reads on timestamp map.)…
wherein the timestamp map includes timestamp information indicating polarity information, address information, and an event occurrence time of a pixel included in an event signal corresponding to the pixel (On/off data and coordinates are provided for calm areas on the event frame (timestamp map); fig. 6; In addition, each pixel event is encoded with a timestamp (frame sub-period identifier) representing the time period in which the event occurs; [0036]).
However, Movshovich, fails to explicitly disclose an interface circuit.  However, the examiner maintains that it was well known in the art to provide this, as taught by Berner. 
In a similar field of endeavor, Berner discloses
an interface circuit (Inherent interface between the EBVS and PU; fig. 4) configured to transmit vision sensor data including at least one of the event signals and the timestamp map (MEM) to an external processor (PU; [0062]).
Movshovich teaches a vision sensor with an event detecting circuit which generates a timestamp map.  Berner teaches a vision sensor with an event detecting circuit which generates a timestamp map wherein the timestamp map is output to an external processor for further processing.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve Movshovich by applying the technique of providing an interface with an external DSP to achieve the predictable result of performing more elaborate processing on the event data as disclosed by Berner ([0062]).

Regarding claim 2, Movshovich and Berner, the combination, discloses everything claimed as applied above (see claim 1), in addition, Movshovish discloses, wherein the event signals are generated in an address-event representation (AER) format including address information, timestamp information, and polarity information of the pixels in which an event has occurred ([0036]; pixel events are encoded as a function of address, frame-sub-period identifier (timestamp information), and brightness indicator (polarity); [0036]) or a raw format including event occurrence information of all of the plurality of pixels. 

Regarding claim 3, Movshovich and Berner, the combination, discloses everything claimed as applied above (see claim 1), in addition, Movshovich discloses, wherein the map data processor (130 carrying out methods 300 and 500; figs. 3 and 5) is further configured to select event signals generated in a region of interest (ROI) of the pixel array (516; fig. 5), from among the event signals. 

Regarding claim 4, Movshovich and Berner, the combination, discloses everything claimed as applied above (see claim 1), in addition, Movshovich discloses, wherein, based on a number of events that occurred in a preset N * N size-pixel being greater than a preset threshold value, the map data processor is further configured to determine that an event has occurred in the N * N size pixel (This is inherent as any time an event is determined to have occurred it can be said that it has been determined that an event has occurred in the area in which the event occurred.  Further Movshovich discloses determining a busy event when Yes at 520; fig. 5), and store an event signal corresponding to the N * N size-pixel (The encoding of the aggregate event reads on the storing of the event signal; [0061]; 544; fig. 5). 

Regarding claim 6, Movshovich and Berner, the combination, discloses everything claimed as applied above (see claim 1), in addition, Movshovich discloses, wherein the map data processor is further configured to receive event signals periodically generated in each of frames, and generate a plurality of timestamp maps based on different frame periods (Processor 130 via methods 300 and 500 generates a plurality of event frames (timestamp maps) based on sub-periods as in fig. 4 from time T1 to T2.  The event frames include an aggregate of the events at each location over the time period.). 

Regarding claim 8, Movshovich and Berner, the combination, discloses everything claimed as applied above (see claim 1), in addition, Movshovich discloses, wherein the timestamp map is configured to store an offset value of a timestamp based on a preset timestamp reference (A timestamp corresponding to the sub-period (T1, T2) is associated with the event frame and is encoded as the sub-period identifier; [0045].  The sub-period identifier can be considered an offset value as it indicates an offset from one time such as T1 to another such as T2.). 

Regarding claim claim 16, it discloses a method for implementing the apparatus of claim 1. Thus, claim 16 is an inherent variation of claim 1 and is interpreted and rejected for the same reasons as stated above (see claim 1).

Regarding claim 17, it discloses a method for implementing the apparatus of claim 2. Thus, claim 17 is an inherent variation of claim 2 and is interpreted and rejected for the same reasons as stated above (see claim 2).

Regarding claim 18, it discloses a method for implementing the apparatus of claim 3. Thus, claim 18 is an inherent variation of claim 3 and is interpreted and rejected for the same reasons as stated above (see claim 3).

Regarding claim 19, it discloses a method for implementing the apparatus of claim 4. Thus, claim 19 is an inherent variation of claim 4 and is interpreted and rejected for the same reasons as stated above (see claim 4).


Claim(s) 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Movshovich in view of Berner further in view of Honda et al. (US 2022/0030185 A1) hereinafter referenced as Honda.

Regarding claim 7, Movshovich and Berner, the combination, discloses everything claimed as applied above (see claim 6), in addition, Movshovish discloses, wherein the map data processor is further configured to periodically generate a first timestamp reference frame (Event frame 402-1; fig. 4) and a first timestamp map (Event frame 402-2; fig. 4) based on a preset number of event signal frames (Time period T1-T2; fig. 4) from the first timestamp reference frame, and periodically generate a second timestamp reference frame and a second timestamp map based on a preset number of event signal frames from the second timestamp reference frame (The process of event framing is carried out more than once according to several sub-periods; [0033]).
However, the combination, fails to explicitly disclose the first and second timestamp maps have overlapping events signal frame periods.  However, the examiner maintains that it was well known in the art to provide this, as taught by Honda. 
In a similar field of endeavor, Honda discloses wherein the first timestamp map (First frame in fig. 14) and the second timestamp map (Second frame in fig. 14 overlapped with the first) have overlapping event signal frame periods for generating the first timestamp map and the second timestamp map (fig. 14; [0192]).
The combination teaches generating a first timestamp map and a second timestamp map.  Honda teaches generating a first timestamp map and a second timestamp map wherein the two maps overlap.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve the combination by applying the technique of generating overlapping timestamp maps to achieve the predictable result of generating event frames at a higher temporal resolution.

	
Regarding claim 9, Movshovich and Berner, the combination discloses everything claimed as applied above (see claim 8), however, the combination, fails to explicitly disclose the timestamp reference is set based on event occurrence information.  However, the examiner maintains that it was well known in the art to provide this, as taught by Honda. 
In a similar field of endeavor, Honda discloses wherein the timestamp map is configured to set a timestamp reference based on event occurrence information ([0130]; The frame width (timestamp reference) is set based on the number of event data.).
The combination teaches setting a timestamp reference in an undisclosed manner.  Honda teaches setting a timestamp reference based on event occurrence information.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve the combination by applying the technique of setting the timestamp reference based on event occurrence information to achieve the predictable result of reducing power consumption when event occurrence is low.

Claim(s) 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Movshovich in view of Berner further in view of Official Notice.
Regarding claim 10, Movshovich and Berner, the combination, discloses everything claimed as applied above (see claim 1), however, the combination fails to explicitly disclose generating an optical flow map.  However, the examiner takes official notice of the fact that it was well known in the art before the effective filing date of the claimed invention (AIA ) to provide this.
The combination teaches converting event signals into event frames analogous to regular image frames.  Generating an optical flow map including information about a direction and a velocity at which a pixel in an image is varied based on an image is well-known.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to improve the combination by applying the technique of generating the optical flow map based on an image frame to the event frames of the combination to achieve the predictable result of gathering information on subject motion within the image frames.

Regarding claim 20, it discloses a method for implementing the apparatus of claim 10. Thus, claim 20 is an inherent variation of claim 10 and is interpreted and rejected for the same reasons as stated above (see claim 10).


Claim(s) 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Movshovich in view of Official Notice.

Regarding claim 12, Movshovich discloses An image processing device comprising:
a vision sensor (100; fig. 1) configured to 
generate a plurality of event signals corresponding to a plurality of pixels in which an event has occurred based on a movement of an object, from among the plurality of pixels included in a pixel array ([0036]; Event sensors output events when changes in brightness are detected.  Changes in brightness indicate movement); 
generate a timestamp map based on the event signals (fig. 4; Events are binned over a time period to generate an event frame which reads on timestamp map.)…
generate a timestamp map based on polarity information, address information, and an event occurrence time of a pixel included in the plurality of event signals (On/off data and coordinates are provided for calm areas on the event frame (timestamp map); fig. 6; In addition, each pixel event is encoded with a timestamp (frame sub-period identifier) representing the time period in which the event occurs; [0036]), and output vision sensor data including the event signals and the timestamp map (The event signals are output which are used to generate event frames as shown in fig. 4.  The event frame is generated based on the event signals and output.).
However, Movshovich, fails to explicitly disclose a processor detecting the movement of the object by processing the vision sensor data output from the vision sensor.  However, the examiner takes official notice of the fact that it was well known in the art before the effective filing date of the claimed invention (AIA ) to provide this.
Movshovich teaches an event camera which gathers events and generates event frames analogous to an image frame.  Processing image frames to detect object movement is well-known.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to improve Movshovich by applying the technique of processing the image frames to detect the movement of the object to achieve the predictable result of an alarm system for identifying safety concerns.

Regarding claim 15, Movshovich and Berner, the combination, discloses everything claimed as applied above (see claim 12), in addition, Movshovich discloses, wherein, based on a number of events that occurred in a preset N * N size-pixel being greater than a preset threshold value, the vision sensor determines that an event has occurred (This is inherent as any time an event is determined to have occurred it can be said that it has been determined that an event has occurred in the area in which the event occurred.  Further Movshovich discloses determining a busy event when Yes at 520; fig. 5).

	

Allowable Subject Matter
Claims 5, 11, and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5, the prior art of record fails to disclose a device having all three of the claimed output modes.

Regarding claim 11, the prior art of record fails to disclose that the optical flow map is stored in a location of a map data buffer in which the timestamp map is stored instead of the timestamp map.

Regarding claim 13, the prior art of record fails to disclose replacing the optical flow map in a location of a map data buffer in which the timestamp is stored.

Regarding claim 14, the prior art of record fails to disclose transmitting event signals to the processor via a first virtual channel and transmitting timestamp map data or optical flow map data to the processor via a second virtual channel.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wakabayashi (US 2021/0152757 A1) teaches generating timestamp maps (fig. 10) with an event camera.
Sapienza et al. (US 2019/0356849 A1) teaches generating timestamp maps using event frame synthesis (1135; fig. 11).
Majumder et al. (US 2019/0043583 A1) teaches encoding events with various data including timestamp data, coordinates, and clusters (fig. 3).
Zamir et al. (US 2018/0295298 A1) teaches generating timestamp maps with an event camera (fig. 1).
Ji et al. (US 2017/0213105 A1) teaches generating timestamp maps with an event camera wherein the timestamp maps overlap with one another (fig. 4).
Wang et al. (US 2016/0078321 A1) teaches converting multiple events into a frame and then inputting the generating frame into a classification processor (fig. 3).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M BERARDESCA whose telephone number is (571)270-3579. The examiner can normally be reached Mon-Thurs 10-8, Fri 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL M. BERARDESCA
Examiner
Art Unit 2696



/PAUL M BERARDESCA/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        9/30/2022